P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1538 Barry_A_Mendelson @vanguard.com May 9, 2013 Amy Miller, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Whitehall Funds; File No. 33-64845 Dear Ms. Miller, The following responds to our conversation on April 15, 2013 on the post-effective amendment of the registration statement of the above-referenced registrant. You commented on Post-Effective Amendment No. 47 that was filed on February 28, 2013 pursuant to Rule 485(a). Comment 1: Tandy Requirements As required by the SEC, the
